DETAILED ACTION
Status of the Application
	The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered. Claims 1-12 are currently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutherland (US 2010/0063630) in view of Tahmasebi et al., “Dynamic Parameter Identification and Analysis of a Phantom Haptic Device”, August 2005, Proceedings of the 2005 IEEE Conference on Control Applications, pages 1251-1256, hereinafter Tahmasebi, and further in view of SUN et al.; Design and Development of a Da Vinci Surgical System Simulator; in: Proceedings of the 2007 IEEE International Conference on Mechatronics and Automation, August 5-8, 2007; pages 1050-1055, hereinafter SUN.
Re claims 1 and 11:
	[Claim 1]  Sutherland teaches of a surgical robot simulation system (¶ 52: Surgical simulation software) comprising: a frame; a computer; a display in communication with the computer; two input devices in communication with the computer, each input device having a base, an arm, and an end-effector, wherein the arms comprise a plurality of joints, the input devices being attached to the frame (abstract: A robot system for use in surgical procedures has two movable arms each carried on a wheeled base with each arm having a six of degrees of freedom of movement and an end effector which can be rolled about its axis and an actuator which can slide along the axis for operating different tools adapted to be supported by the effector. The workstation (frame) and control system has a pair of hand-controllers (correlate to arms of input devices) simultaneously manipulated by an operator to control movement of a respective one or both of the arms (robot arms recited above); ¶s 21-28: each arm having an end effector for carrying various surgical tools (one at a time) for operation on the patient; each end effector including force sensors for In figure 4, a typical layout of the work station is illustrated which comprises a desk 26 on which is mounted four monitor screens 16, 17A, 18 and 25 together with a microscope viewing system 17B, all of which are arranged to be accessed by the surgeon seated at the desk. In front of the desk is provided the hand controllers 19 and the input terminal 20; ¶ 63: The Surgical Workstation incorporates a computer processor, two hand-controllers to manipulate the robot arms, a controller for positioning the microscope and lights, three types of display, and data recorders; figure 4 and ¶ 102: a typical layout of the work station is illustrated which comprises a desk 26. In front of the desk (frame) is provided the hand controllers 19 (correlate to arms of input devices) – the portion of each hand controller that sits on the desk (frame) is the base of the controller; ¶ 105: The hand controllers 19 are also of a commercially available construction available from a number of different sources and comprise 6 degrees of freedom movable arms which can be carefully manipulated by the surgeon including end shafts 19A which can be rotated by the surgeon to simulate the rotation of the tool. An actuator switch 19B on the tool allows the surgeon to operate the actuation of the tool on the robot). 
hand controller) with force sensor mounted at the end-effector). The definition of “end effector” clearly supports the above interpretations.
	Sutherland further teaches wherein each of the input devices provides a position signal to the computer, the positional signal corresponding to a position of the arm of the input device (¶ 40: The HMI includes two hand controllers that are used to control the spatial position and actuation of the surgical tools grasped by each arm. The surgical workstation is equipped with 4 display panels and one binocular display: one showing the 3D MR image of the brain and a real-time position of the surgical tool within the operating site. The System Controller contains the servo-control electronics that independently move and position the robot arms; ¶ 50: The hand controllers act as virtual tools for the surgeon; ¶ 51: The MRI display shows the patient's imaging data with a virtual tool position superimposed on the image. This enables the 
	Sutherland does not explicitly teach of the input devices being attached to the frame so that a first joint of each arm resides beneath the base. Tahmasebi relates to typical installation conditions of the SensAble Technologies PHANToM Premium 1.5 haptic device (as per Applicant’s disclosure, the SensAble Technologies PHANToM haptic device may be used as input device (¶ 15)). Tahmasebi teaches it is well known for the input devices to be attached to the frame so that a first joint of each arm resides beneath the base (at least page 1252, col 1, figure 1: PHANToM Premium 1.5 in different typical installation conditions; (a) “Normal”, (b) using gimbal and counter-balance weight, (c) with force sensor mounted at the end-effector, and (d) upside-down installation with gimbal;; page 1255, col 1: A common configurations of PHANToM, especially for medical simulators, is to install PHANToM upside-down. Upside-down plus gimbal and counterbalance weight (USD + GC): For this particular configuration that is used for an ultrasound training simulator, the gimbal and the counterbalance weight supplied by the manufacturer are mounted on the device). Therefore, it would have been obvious to one skilled in the art at the time of the 
	Sutherland also teaches wherein the computer is programmed to: accept a position signal from each of the input devices; and transform each of the position signals into a position of a virtual surgical tool depicted on the display (¶ 57: The location of the tool tip is continuously monitored using a kinematic model combined with internal arm joint angles and the virtual display of the tool acquired from iMRI or other imaging modalities such as 3D ultrasound; ¶ 65: hand-controllers act as virtual tools for the surgeon; ¶ 67: The MRI display shows a virtual tool position superimposed on the images. This enables the surgeon to view and track the tool in real-time, thereby facilitating image-guided surgery; ¶ 99: display 16 for the MRI image; ¶ 107: The motion control subsystem 122 converts the motion control sensors from the hand-control system 19 (hand controllers) into individual operating instructions to the various components of the arms. The motion control sub system also provides an output which is communicated to the work station for display on the MRI imaging monitor 16 of the location of the tip of the tool relative to the image displayed on the screen 16).
	Sutherland does not explicitly teach of a first 4x4 matrix between input device workspace and manipulator workspace and a second 4x4 matrix between manipulator and slave robot workplace as claimed. However, as per Applicant’s disclosure (¶ 24), “matrix algebra is used to describe three dimensional rotations and translations”.  SUN which relates to a da Vinci Surgical System Simulator (at least Fig. 2 and associated text: The three components of the da Vinci Surgical System: the surgeon's console, the using a transformation matrix determined by: determining a first 4X4 transformation matrix between a workspace of each input device workspace and a manipulator workspace; determining a second 4X4 transformation matrix between the manipulator workspace and a slave robot workspace; determining the simulation transformation matrix between the input device workspace and the slave robot matrix by multiplying the first and the second 4X4 transformation matrices (Fig. 1 and associated text: The da Vinci Surgical System simulator equipped with two Phantoms; Fig. 3 and associated text: Real (left) and virtual (right) da Vinci robot with three articulated arms; page 1052, col 1, section C – page 1053, col 1:…
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
is represented as a product of four basic transformations associated with joints i and j (l-link length, α-link twist, d-link offset, and θ-joint angle) and I is a 4x4 identity matrix…; Fig. 8 and associated text: An arbitrary (Larger) and endoscopic view (Smaller) of training scenario program on the simulator; page 1054, col 1: A framework of the different robot parts and objects is created in a virtual scene; page 1054, col 2 – page 1055, col 1: Users can manipulate a virtual da Vinci robot to practice picking up and pasting two spheres and two blocks It is possible to swap between the controlled instruments and endoscope at any time. This simulates the user interface on the surgeon's console of the actual da Vinci system, which consists of foot switches and buttons that allow the surgeon to control the endoscope or forceps…When the endoscope moves, the field of view changes accordingly, as occurs in practice. The simulator can provide surgeons with experience in operating the da Vinci robot for simple intervention, allowing them to get a feel for the 
	[Claim 11]  Sutherland teaches of a method for simulating the kinematics of a robotic surgery system comprising the steps of: providing a robot simulation system (¶ 52: Surgical simulation software) comprising: a computer; a display in communication with the computer; and an input device in communication with the computer, the input device having an end effector (¶ 21: each arm having an end effector for carrying various surgical tools (one at a time) for operation on the patient; ¶ 41: The robot consists of two articulated arms with dexterous mechanical manipulators that grasp and move surgical tools attached to the arm end-effectors). This interpretation is based on the facts that, as per Applicant’s disclosure, item 30 of figure 2 represents the end-effector and that by definition, in robotics, an end effector is the device at the end of a robotic arm, designed to interact with the environment. The exact nature of this device depends on the application of the robot. Upon further consideration of the prior, the Examiner is interpreting Sutherland to disclose an end-effector for each hand controller. It is also worth noting that the feature of an end-controller having an end-effector is also disclosed by Tahmasebi applied in the instant rejection (at least page 1252, figure 1 c): PHANToM Premium 1.5 (hand controller) with 
	Sutherland further teaches of an input device workspace defined by the range of motion of the input device; providing a robotic surgery system comprising: a master console having a manipulator, the manipulator having a manipulator workspace defined by the range of motion of the manipulator; and a slave robot having a slave robot workspace defined by the range of motion of the slave robot (¶ 73: The image guidance system of robot provides the surgeon a means of navigation, target localization and collision avoidance. Surgical simulation software on the workstation allows the surgeon to plan the point of cranial trepanation and calculate safe trajectories for the surgical corridor. Virtual boundaries defined by the surgeon prevent inadvertent injury to neural elements. Simulated procedures can be practiced in virtual mode by the surgeon; abstract: A robot system for use in surgical procedures has two movable arms each carried on a wheeled base with each arm having a six of degrees of freedom of movement and an end effector which can be rolled about its axis and an actuator which can slide along the axis for operating different tools adapted to be supported by the effector. The workstation and control system has a pair of hand-controllers (manipulator) simultaneously manipulated by an operator to control movement of a respective one or both of the arms (robot arms recited above); ¶ 7: The surgeon's interface has instrument controllers that can filter tremor and decrease the scale of motion; ¶s 24-28: a pair of hand-controllers, simultaneously manipulated by a single surgeon, each operable to control movement of a respective one of the arms (robot arms); each hand-controller having force feedback arranged to be controlled in master console). The physician controls the neurosurgical robot, located in the Operating Room, via a Surgical Workstation located in a separate Control Room. FIG. 1A is a schematic view of the use of this system with an MRI machine. The system architecture is based on a "master-slave" control where the robot arm motions are slaved to the hand-controllers manipulated by the surgeon; ¶ 54: The workstation consists of the crucial Human-Machine Interface (HMI), computer processors, and recording devices. The HMI includes two hand-controllers used to control the motion and position of the surgical tools grasped by each arm; ¶ 64: tool position and motion data from the robot controller; ¶ 102: In figure 4, a typical layout of the work station is illustrated which comprises a desk 26 on which is mounted four monitor screens 16, 17A, 18 and 25 together with a microscope viewing system 17B, all of which are arranged to be accessed by the surgeon seated at the desk. In front of the desk is provided the hand controllers 19 and the input terminal 20; ¶ 63: The Surgical Workstation incorporates a computer processor, two hand-controllers to manipulate the robot arms, a controller for positioning the microscope and lights, three types of display, and data recorders; ¶ 105: The hand controllers 19 are also of a commercially available construction available from a number 
	Sutherland does not explicitly teach of a first 4x4 matrix between input device workspace and manipulator workspace and a second 4x4 matrix between manipulator and slave robot workplace as claimed. However, as per Applicant’s disclosure (¶ 24), “matrix algebra is used to describe three dimensional rotations and translations”.  SUN which relates to a da Vinci Surgical System Simulator (at least Fig. 2 and associated text: The three components of the da Vinci Surgical System: the surgeon's console, the surgical arm cart, and the conventional monitor cart) teaches of determining a first 4X4 transformation matrix between the input device workspace and the manipulator workspace; determining a second 4X4 transformation matrix between the manipulator workspace and the slave robot workspace; determining a simulation transformation matrix between the input device workspace and the slave robot matrix by multiplying the first and the second 4X4 transformation matrices; and using the simulation transformation matrix to cause a virtual surgical tool depicted on the display to respond to a positional change in the input device which substantially simulates a response of the slave robot to a positional change in the manipulator (Fig. 1 and associated text: The da Vinci Surgical System simulator equipped with two Phantoms; Fig. 3 and associated text: Real (left) and virtual (right) da Vinci robot with three articulated arms; page 1052, col 1, section C – page 1053, col 1:…
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

is represented as a product of four basic transformations associated with joints i and j (l-link length, α-link twist, d-link offset, and θ-joint angle) and I is a 4x4 identity matrix…; Fig. 8 and associated text: An arbitrary (Larger) and endoscopic view (Smaller) of training scenario program on the simulator; page 1054, col 1: A framework of the different robot parts and objects is created in a virtual scene; page 1054, col 2 – page 1055, col 1: Users can manipulate a virtual da Vinci robot to practice picking up and pasting two spheres and two blocks It is possible to swap between the controlled instruments and endoscope at any time. This simulates the user interface on the surgeon's console of the actual da Vinci system, which consists of foot switches and buttons that allow the surgeon to control the endoscope or forceps…When the endoscope moves, the field of view changes accordingly, as occurs in practice. The simulator can provide surgeons with experience in operating the da Vinci robot for simple intervention, allowing them to get a feel for the robot's limitations). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, when faced with the issue of providing guidance from a device coupled with a computer to enable a surgeon to actively and accurately control surgical actions, to have incorporated the method of determining the simulation transformation matrix as 
Re claims 2 and 3:
	[Claims 2 and 3]  Sutherland in view of Tahmasebi and SUN, teaches of the surgical robot simulation system of claim 1 wherein the computer is further programmed to: use a mathematical transform function to alter a relationship between movement of the arm in real space and movement of the virtual surgical tool in virtual space (Sutherland: ¶ 50: The hand controllers act as virtual tools for the surgeon. The motion commands are filtered to remove hand tremor and typically scaled down), wherein the mathematical transform function causes the relationship of arm and virtual surgical tool movements to substantially mimic the relationship of a position of a control to a position of a surgical tool in a surgical robot (Sutherland: ¶ 57: software 3D models are used to calculate the location and orientation of the tool tip relative to the surgical target to an accuracy of one-millimeter. This absolute accuracy is limited by the resolution of inputs from the spatially encoded MR data and also the registration method. The registration method involves calibrating the robot coordinate frame to the MR image of the patient using MR fiducials and mechanical digitizing points. The location of the tool tip is continuously monitored using a kinematic model combined with internal arm joint angles and the virtual display of the tool acquired from iMRI or other imaging modalities such as 3D ultrasound. The tool position is calibrated mechanically).
Re claim 4:
the surgical robot simulation system of claim 3 wherein the surgical robot is a robotic surgical system having a master console and a slave robot (Sutherland: figure 1A; ¶ 39: The system consists of a Neurosurgical Robot, a System Controller and a Surgical Workstation (master console). The physician controls the neurosurgical robot, located in the Operating Room, via a Surgical Workstation located in a separate Control Room. FIG. 1A is a schematic view of the use of this system with an MRI machine. The system architecture is based on a "master-slave" control where the robot arm motions are slaved to the hand-controllers manipulated by the surgeon).
Re claim 5:
[Claim 5]  Sutherland in view of Tahmasebi and SUN does not specifically disclose wherein the display is a touchscreen. However, in the Non-Final Rejection dated 09/20/2019, the Examiner officially noticed that touchscreen displays were incredibly well-known and widely used in the industry. Applicant did not traverse this officially noticed fact by specifically pointing out supposed errors. As a result, the officially noticed fact taken in the rejection dated 09/20/2019 is now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have modified the teachings of Sutherland in view of SUN to include a touchscreen display for easy operations during surgical procedures.
Re claim 6:
the surgical robot simulation system of claim 1 further comprising a foot- operable input (Sutherland: ¶ 7: Foot pedals expand the surgeon's repertoire, allowing tissue coagulation and irrigation).
Re claim 7:
[Claim 7]  Sutherland in view of Tahmasebi and SUN teaches of the surgical robot simulation system of claim 1 wherein the frame is adjustable (Sutherland: ¶ 43: the robot is mounted on a vertically adjustable mobile base).
Re claim 9:
[Claim 9]  Sutherland in view of Tahmasebi and SUN teaches of the surgical robot simulation system of claim 1 wherein the display is a binocular display capable of displaying a stereoscopic image (Sutherland: ¶ 44: magnified field of view provided by the binoculars at the workstation).
Re claim 10:
[Claim 10]  Sutherland in view of Tahmasebi and SUN teaches of the surgical robot simulation system of claim 1 wherein each input device provides at least six degrees of freedom (Sutherland: abstract: A robot system for use in surgical procedures has two movable arms each carried on a wheeled base with each arm having a six of degrees of freedom of movement).
Re claim 12:
	[Claim 12]  Sutherland in view of Tahmasebi and SUN teaches of the surgical robot simulation system of claim 1 wherein the end-effector comprises a pinch input (Sutherland: ¶ 41: The robot consists of two articulated arms with dexterous .
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutherland in view of Tahmasebi and SUN, as applied to claim 7, and further in view of Toly et al. (US 8,007,281) (Toly).
Re claim 8:
	[Claim 8]  Sutherland in view of Tahmasebi and SUN does not specifically teach wherein the frame is adjustable. However, Toly discloses a laparoscopic and endoscopic surgery training system (abstract). Toly teaches wherein the frame may fold into a substantially flat shape (col 3, lines 46-47: surgical trainer includes a housing defining a practice volume; col 11, lines 58-65: housing 32 is configured to be collapsible and portable). Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the collapsible and portable housing of Toly within the teachings of Sutherland in view of Tahmasebi and SUN in order to make the frame portable.
Response to Arguments
	Applicant’s arguments filed 11/11/2021, have been fully considered and are persuasive. In particular, in the Non-Final rejection dated 05/11/2021, the Examiner inadvertently referenced “SUN et al., Advanced da Vinci surgical system simulator for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715